DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on November 17, 2020. Claims 1-20 are pending for examination.

Information Disclosure Statement
The IDS filed on 11/17/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the room” in line 4 without proper antecedent basis in the claims.
Claims 2-13 are also rejected since they depend from the claim 1.
Claims 18-20 recite “ascertaining that … may be in distress”. While the term “ascertaining” requires making sure, the recitation “may be in distress” does not require to be sure. Therefore, it does not make sense. Examiner suggest to amend “may be in distress” as “is in distress”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chapple et al. (Chapple: US 2016/0230851) in view of Kusukame et al. (US 20170370775 A1) in view of Chen (US 2008/0042063).
Regarding claim 1, Chapple teaches a room monitoring apparatus comprising: 
an outer shell that includes a first area transparent to at least some wavelengths of infrared radiation, a second area transparent to visible light (Fig. 1-2 and para 27, front access cover 28 covering thermal cameras 20/22 and visible light camera 24), and 
a third area adapted to be positioned on a surface (Fig. 1-2, bottom surface of the base); 
a static portion fixed to a portion of the outer shell (Fig. 1 and para 25, fixed base 16); 
a rotatable portion, rotationally coupled to the static portion (Fig. 1-2 and para 25, a housing 12 which is arranged to rotate in azimuth (e.g., pan left and right) relative to a fixed base 16 through an angle of, for example, approximately 360 degrees. Housing 12 may be configured as a yoke (e.g., gimbal) to hold a ball 13 that pivots up and down in elevation (e.g., tilt) through an angle of, for example, approximately 180 degrees relative to housing 12 and base 16. The ball 13 includes hemispherical portions 14 and 28 surrounding a payload 18 which moves with ball 13 (e.g., payload 18 may be rotated with ball 13 in azimuth as housing 12 turns and tilted) and including an infrared sensor positioned to receive infrared light from the room through the first area of the outer shell and an imaging sensor, separate from the infrared sensor, positioned to receive visible light from the room through the second area of the outer shell (para 26, FIGS. 1 and 2, the payload 18 includes thermal cameras 20/22 (e.g., including a plurality of infrared detectors configured in focal plane arrays), a long range thermal camera 22, and a dual-function daylight/lowlight visible light camera 24, to provide imaging capabilities); 
a motor arranged to rotate the rotatable portion with respect to the static portion (para 28, drive mechanism 30 that rotates the entire housing 12 and ball 13 horizontally relative to the base 16 and para 30, motor 104); 
a processor coupled to the infrared sensor and the imaging sensor (para 40, drive mechanism 100 is used to position the ball 13 of the imaging system 10 … controller to control the motor).
Chapple does not explicitly disclose a first area is opaque to visible light or the surface for positioning the third area is the room or a communications interface coupled to the processor.
However, the preceding limitation is known in the art of security monitoring devices. Kusukame teaches an infrared sensor  rotated around a scan rotation axis that passes through part of the lens to scan a detection range, and outputs an output signal indicating a thermal image of the detection range (abstract) and further teaches
a first area (Fig. 3, 103) is transparent to infrared light (para [0102] The cover 103, which covers the infrared sensor 102 (the lens), is formed of an infrared transmitting material such as polyethylene or silicon.), the surface for positioning the third area is the room (para 86, installation surface of the room) and a communications interface coupled to the processor (para 401, a telecommunications line, a wireless or wired communication line, a network such as the Internet,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kusukame in order to analyze room conditions, such as a person's location, the position of a heat source, and hot or cold sensation, by using the thermal image (Kusukame: para 86).
The combination of Chapple and Kusukame does not explicitly disclose a first area is opaque to visible light.  
However, the preceding limitation is known in the art of infrared imaging devices. Chen teaches an IR imaging system using a IR bandpass filter for filtering out visible light (abstract and para 21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a layer opaque to the visible light as taught by Chen in order to reduce the signal-to-noise ratio of the IR imaging system (Chen: para 24).

Regarding claim 4, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, the first area of the outer shell having an annular shape and the second area located within a center area defined by the annular shape of the first area (Chapple: Fig. 1-2 and para 27, front access cover 28 covering thermal cameras 20/22 and visible light camera 24).

Regarding claim 9, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, the infrared sensor having only a single column of infrared sensing elements arranged to receive the infrared light from a single azimuth direction at each infrared sensing element of the column of infrared sensing elements and arranged to receive the infrared light from different elevation angles at different infrared sensing elements of the column of infrared sensing elements, the single azimuth direction determined by a relative rotation between the rotatable portion and the static portion (Kusukame: Fig. 7 and para 111-112 and para 88, [0088] The scanning unit 11 has a scan rotation axis S1 and rotates an infrared sensor 102 about the scan rotation axis S1 to thereby cause the infrared sensor 102 to scan the space 4. The scan rotation axis S1 is substantially parallel to the installation surface 41. In this embodiment, as illustrated in FIG. 2 to FIG. 4, the scanning unit 11 includes a motor 111 and a mounting base 112. And para 117).

Regarding claim 10, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 9, wherein the column of infrared sensing elements consists of no more than 128 infrared sensing elements, so that an individual shown in a two-dimensional image formed using information from the infrared sensing elements cannot be identified (Kusukame: Fig. 7, the columns consists of 14 elements. The image of such low resolution cannot result in user identification).

Regarding claim 11, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 9, further comprising an optical subsystem, the optical subsystem arranged to direct the infrared light from a first elevational angle arc and a first azimuth angle arc to a first infrared sensing element of the column of infrared sensing elements and to direct the infrared light from a second elevational angle arc, smaller than the first elevational angle arc, and a second azimuth angle arc, smaller than the first azimuth angle arc, to a second infrared sensing element of the column of infrared sensing elements (Chapple: para 293, the lens 206 is designed such that infrared radiation (infrared light) incident on the lens 206 from individual directions enters each of one or more infrared detection elements constituting the infrared sensor 102 and Fig. 42A-B, 43A-B and para [0337] When the lens 206B has the shape illustrated in FIG. 42B, the infrared detection elements (pixels) constituting the infrared sensor 102 or the like may have each a rectangular shape that is long in the scan rotation axis direction and short in the scan direction.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Irie (US 20180284966 A1).
Regarding claim 2, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose the imaging sensor positioned at a distance away from an axis of rotation of the rotatable portion to create a parallax effect for an object in the room captured in two different images by the imaging sensor at different azimuth angles of rotation of the rotatable portion.
However, the preceding limitation is known in the art of imaging devices. Irie teaches  an imaging system and an imaging control method (abstract) and further teaches the imaging sensor positioned at a distance away from an axis of rotation of the rotatable portion to create a parallax effect for an object in the room captured in two different images by the imaging sensor at different azimuth angles of rotation of the rotatable portion (Fig. 11, S1, S5 and para 12 and para 99 and Fig. 1, Z).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie in order to perform an appropriate angle-of-view change operation (Irie, Para 99).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Cirker (US 2010/0220192 A1).
Regarding claim 3, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose 
a movable cover, under control of the processor, for the second area of the outer shell having a first position that blocks the visible light from the room from reaching the imaging sensor and a second position that allows the visible light from the room to reach the imaging sensor; 
the rotatable portion comprising a surface that is not visible from outside of the apparatus while the movable cover is in the first position, but is visible from outside of the apparatus while the movable cover is in the second position; the surface of the rotatable portion having a contrasting color from a region of the outer shell surrounding the second area.
However, the preceding limitation is known in the art of security imaging devices. Cirker teaches a device for monitoring a privacy sensitive area (abstract) and further teaches
a movable cover, under control of the processor, for the second area of the outer shell having a first position that blocks the visible light from the room from reaching the imaging sensor and a second position that allows the visible light from the room to reach the imaging sensor (abstract: a movable obstruction member configured to selectively obstruct a camera lens is disposed on the device and is configured to change a position to selectively obstruct or expose the camera lens and Fig. 1A-1B and Fig. 2A-2B and para 40); 
the rotatable portion comprising a surface that is not visible from outside of the apparatus while the movable cover is in the first position, but is visible from outside of the apparatus while the movable cover is in the second position (Fig. 2A, lens 210 is not visible and Fig. 2B, lens 210 is visible); 
the surface of the rotatable portion having a contrasting color from a region of the outer shell surrounding the second area (Fig. 2A-2B, elements 210 and 208 have different color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cirker in order to expose the camera lens during a high risk situation when safety and security supersedes privacy (Cirker: para 18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Faerber (US 20160372959 A1).
Regarding claim 5, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose the rotatable portion further comprising an energy storage device and a wireless charging receiver coupled to the energy storage device; and the static portion comprising a wireless charging transmitter arranged to transmit power to the wireless charging receiver in the rotatable portion.
However, the preceding limitation is known in the art of security imaging devices. Faerber teaches a wireless charging system having a wireless power transmitter plugged into a power outlet and capable of sending energy (abstract) and further teaches an energy storage device and a wireless charging receiver coupled to the energy storage device; and the static portion comprising a wireless charging transmitter arranged to transmit power to the wireless charging receiver (Fig. 2, battery 52 and wireless power receiver 48 and transmitter 42 and para 39, security camera, etc. that can be removably disposed on the bases and para 43, chargeable devices include security camera).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Faerber in order to be free from power cord (Faerber: para 22).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Kong (US 20110085036 A1).
Regarding claim 6, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose 
an annular bearing coupling the static portion to the rotatable portion, the first optical data transceiver and the second optical data transceiver positioned to communicate through a center of the annular bearing; 
the static portion comprising a first optical data transceiver and the communications interface; and 
the rotatable portion further comprising a second optical data transceiver arranged to communicate with the first optical transceiver.
However, the preceding limitation is known in the art of security imaging devices. Kong teaches a high speed dome camera including a stationary unit, a moving unit including an image capturer for capturing an image signal, and an optic-electric slip ring arrangement provided between the moving unit and the stationary unit (abstract) and further teaches an annular bearing coupling the static portion to the rotatable portion (abstract), the first optical data transceiver and the second optical data transceiver positioned to communicate through a center of the annular bearing; the static portion comprising a first optical data transceiver and the communications interface; and the rotatable portion further comprising a second optical data transceiver arranged to communicate with the first optical transceiver (Fig. 1, and para 17, The optical receiver module 2 is connected to the optic-electric slip ring arrangement 12 via one or more base optical fibers 1. A camera block circuit board 5 is provided at the camera block 7. An optical transmitter module 4 is also mounted at the camera block 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kong for the benefit of the higher transmitting speed, broader signal band, less signal distortion, and higher reliability, so as to increase the rotational speed (Kong: abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Carlson et al. (Carlson: US 20080136914 A1).
Regarding claim 7, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose a passive infrared detector coupled to the processor, the passive infrared detector configured to detect motion within an area visible to the infrared sensor, wherein the passive infrared detector is separate from the infrared sensor.
However, the preceding limitation is known in the art of security imaging devices. Carlson teaches a surveillance system providing motion detection, audio and video capture (abstract) and further teaches a passive infrared detector coupled to the processor, the passive infrared detector configured to detect motion within an area visible to the infrared sensor, wherein the passive infrared detector is separate from the infrared sensor (Fig. 4, cameras and motion detectors and para 10, PIRs and para 8, The cameras in certain embodiments have infrared night vision capabilities and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carlson in order to notify the recipients of the detected intrusion and provide video evidence (Carlson: para 32).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chapple   in view of Kusukame and Chen further in view of Chekroun et al. (Chekroun: US 10641889 B2).
Regarding claim 13, the combination of Chapple, Kusukame and Chen teaches the apparatus of claim 1, but does not explicitly disclose a microwave transducer, coupled to the processor which is configured to detect motion of an object in the room, the microwave transducer being directional and mounted in the rotatable portion.
However, the preceding limitation is known in the art of security imaging devices. Chekroun teaches a microwave transducer, coupled to the processor which is configured to detect motion of an object in the room, the microwave transducer being directional and mounted in the rotatable portion (Col. 1 lines 41-59 and Col. 5 lines 40-55, The rotation of the interior cylinder therefore allows the phase centre of the radiation to be continuously moved,…  It is the carrier of the radar, and more particularly of the antenna, that in its movement allows the space to be observed. In the present case, the movement of the carrier is simulated by the movement of the phase centre. The two dimensions of the radar image are defined by the direction of propagation and the movement of the carrier. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Checkroun in order to allow the theoretical value of the dielectric permittivity of a detected object to be approached (Checkroun: Col. 2 lines 39-41).

Allowable Subject Matter
Claims 14-17 are allowed.
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the 112 rejections set forth above.  

Claims 18-20  would be allowable if rewritten to overcome the 112 rejections set forth above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687